

115 S2954 IS: Guardians of America's Freedom Medal Act
U.S. Senate
2018-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2954IN THE SENATE OF THE UNITED STATESMay 24, 2018Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide for the award of medals or other commendations to handlers of military working dogs and
			 military working dogs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Guardians of America's Freedom Medal Act. 2.Award of medals or other commendations to handlers of military working dogs and military working dogs (a)Program of award requiredEach Secretary of a military department shall carry out a program to provide for the award of one or more medals or other commendations to handlers of military working dogs, and to military working dogs, under the jurisdiction of such Secretary to recognize valor or meritorious achievement by such handlers and dogs.
 (b)Medal and commendationsAny medal or commendation awarded pursuant to a program under subsection (a) shall be of such design, and include such elements, as the Secretary of the military department concerned shall specify.
 (c)RegulationsMedals and commendations shall be awarded under programs under subsection (a) in accordance with regulations prescribed by the Secretary of Defense for purposes of this section.